RESOLUCIÓN
POR CUANTO, desde el 10 de mayo de 1996 al pre-sente, la Honorable Liana Fiol Matta se ha desempeñado como Jueza Administradora del Tribunal de Circuito de Apelaciones de Puerto Rico.
POR CUANTO, la Jueza Fiol Matta se ha caracterizado por su profesionalismo, trabajo y dedicación, al ejercer su ministerio con esmero, laboriosidad y compromiso institucional.
POR CUANTO, la Jueza Fiol Matta, aceptó con entu-siasmo todas las encomiendas especiales que le hicieran el Juez Presidente y el Tribunal Supremo, destacándose en el cumplimiento de éstas, a su vez que cumplía con su res-ponsabilidad como Jueza Administradora.
*521POR CUANTO, la Jueza Fiol Matta se ha distinguido por su temperamento judicial en el desempeño de sus fun-ciones administrativas.
POR TANTO, el Tribunal Supremo de Puerto Rico re-suelve:
PRIMERO: Reconocer todas sus aportaciones al Tribunal de Circuito de Apelaciones así como a la Rama Judicial.
SEGUNDO: Consignar nuestro agradecimiento a la Honorable Liana Fiol Matta por su valiosa aportación a la adminis-tración de la justicia en Puerto Rico.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no intervino.
CFdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo